Per Curiam.
Tessie Caufeld, a little girl eight years old, was knocked down and injured by a truck of the defendants while she was leaving the ice house of the latter. The trial resulted in *927a verdict for $18,000 in her favor and an award of $1,000 to her father, who joined as a plaintiff in the action.
The first contention made before us on behalf of the defendants is that the finding of the jury that the accident was a result of the carelessness of the defendants’ truck driver was contrary to the clear weight of the evidence. Our examination of the testimony satisfies us that the finding of the jury upon this point should not be interfered with.
The next contention on the part of the defendants is that the award to this little girl of $18,000 is grossly excessive. We think that this is so, and that the verdict in her favor should be reduced to $10,000, if such reduction is accepted by her representative; if not, the rule to show cause will be made absolute.
Lastly, it is contended that the award of $1,000 to the father is excessive. In our opinion, the award is a reasonable one.
If consent is given to the reduction of the verdict in favor of the girl to the amount which we have indicated, the rule to show cause will be discharged; otherwise, it will be made absolute.